ATTORNEY GENERAL OF TEXAS
                                            GREG        ABBOTT




                                               October 22,2003



The Honorable William C. Bennett, Jr.                    Opinion No. GA-01 17
Criminal District Attorney
Madison County, Texas                                    Re:   Whether a county jail inmate may be
101 West Main, Room 207                                  employed privately by county jail personnel
Madisonville, Texas 77864                                (RQ-0053-GA)

Dear Mr. Bennett:

          You ask whether an inrnate sentenced to serve time in county jail, or sentenced to the
Institutional Division of the Texas Department of Criminal Justice (“TDCJ”) but “bench warranted”
to serve time in county jail, may be employed privately by county jail personnel.’

         Your question concerns the employment of an inmate sentenced to the Institutional Division
of TDCJ by a Madison County district court. The inmate was transferred back to the Madison
County jail to serve his sentence as a trusty. The inmate volunteered to launder jailers’ uniforms in
his spare time. The jailers pay the inmate a gratuity for this service, depositing between one and five
dollars in the inmate’s commissary account. The inmate launders the jailers’ uniforms using the
county’s washing machine, dryer, detergent, water, and iron.

        At the request of the county sheriff and county auditor, you ask whether an inn-rate sentenced
to serve time in county jail, or sentenced to TDCJ confinement but bench warranted to serve time
in county jail as a trusty, may render compensated services to jailers. Request Letter, supra note 1,
at l-2. In particular, you inquire whether chapter 497 of the Texas Government Code, concerning
Texas Correctional Industries (“TCI”), authorizes this practice. Id. You acknowledge that the
inmate’s informal laundry work would not comport with any of the formal requirements of a TCI
program. Nevertheless, you suggest that the inmate’s informal employment will provide the inmate
with suitable vocational training and rehabilitation, develop his work ethic, and provide for his
maintenance, thereby serving the stated purposes of a TCI program. See TEX. GOV’T CODE ANN.
5 497.002 (Vernon Supp. 2003) (stating purposes of TCI).




         ‘Letter from Honorable William C. Bennett, Jr., Criminal District Attorney, Madison County, Texas, to the
Office of the Attorney General, at 2 (Apr. 30,2003) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable       William C. Bennett, Jr. - Page 2                (GA-01 17)




          Chapter 497 provides the statutory authority to use TDCJ inmate labor in TCI and private
sector programs. Id. 55 497.001-. 113 (Vernon 1998 & Supp. 2003).* TDCJ operates TCI programs
at suitable correctional facilities. Id. 8 497.002(b) (V emon Supp. 2003). Private sector programs
must operate under the rules promulgated by the Private Sector Prison Oversight Authority,
consistent with the standards of the federal prison enhancement certification program of 18 U.S.C.
0 1761. TEX. GOV’T CODE ANN. 80 497.051(a), .057 (Vernon 1998 & Supp. 2003); 18 U.S.C.
8 1761 (2002).         These chapter 497 work programs are subject to exacting statutory and
administrative regulation, such as the standards that govern inmate compensation.      See, e.g., TEX.
GOV’T CODE ANN. $5 497.004(a) (Vernon Supp. 2003) (inmate pay scale requirements),            497.058
(payment of prevailing wages), 497.060 (workers compensation); 37 TEX. ADMIN. CODE 8 245.30
(2003) (distribution of participant’s wages). Nothing in chapter 497 or related administrative rules
recognizes informal work arrangements such as you describe.              While an inmate’s informal
employment arguably could serve the stated purposes of chapter 497, it does not follow that such a
practice is statutorily authorized. See Tijerina v. City of Tyler, 846 S.W.2d 825,827 (Tex. 1992) (a
court may not rewrite a plainly worded, unambiguous statute on the ground that the statute is
insufficient to effectuate sound public policy); Rylander v. Fisher Controls Int ‘I, Inc., 45 S. W.3d
291,299 (Tex. App.-Austin 2001, no pet.) (a court may not expand the scope of a statute based on
its own notions of public policy). Chapter 497 cannot be construed to authorize employment of
inmates outside of formal TCI and private sector programs. The statutes establishing formal work
programs for TDCJ inmates do not authorize informal inmate employment.

         Like chapter 497, which governs TDCJ labor, the statutes that authorize work programs for
jail inmates do not sanction informal inmate employment. Under the Code of Criminal Procedure,
persons sentenced to jail are expected to work in a county jail industries program or do manual labor
according to the terrns of article 43.10. TEX. CODE GRIM.PROC.ANN. art. 43.10 (Vernon Supp.
2003). By statute, county jails must operate under minimum standards promulgated by the Texas
Commission on Jail Standards. TEX. GOV’T CODE ANN. 8 5 11.009(a)(1)-(3) (Vernon 1998) (duties
of Commission to promulgate standards); TEX. LOC. GOV’T CODE ANN. 8 35 1.002 (Vernon 1999)
(requiring county jails to comply with minimum standards). The Commission has promulgated
standards regulating the work assignments of county jail inrnates, such as the limitation on the hours
in an inmate’s workweek. See 37 TEX. ADMIN. CODE 50 289.1-.5 (2003). None of these statutes and
administrative rules sanction informal private inmate work arrangements.




          2The Seventy-eighth Legislature amended chapter 497 of the Texas Government Code, but those amendments
do not affect the subject matter of this opinion: Act of May 16,2003,78th      Leg., R.S., ch. 818, 5 6.07,2003 Tex. Sess.
Law Serv. 2557,2566 (to be codified as an amendment to TEX. GOV’TCODEANN. 9 497.094(b)); Act of May 282003,
78th Leg., R.S., H.B. 1372,$$ l-5 (to be codified as amendments to TEX. GOV’TCODEANN. $5 497.024, .058, .0581(a),
.059, .062); Act of June 1,2003,78th     Leg., R.S., S.B. 287, $5 33.01-.02 (to be codified as amendments to TEX. GOV’T
CODE ANN. $0 497.052(a), .053).
The Honorable   William C. Bennett, Jr. - Page 3         (GA-01 17)




                                        SUMMARY

                         A county j ail inmate may not be employed privately by county
                jail personnel.




BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

William A. Hill
Assistant Attorney General, Opinion Committee